DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Status of Claims
Applicant’s amendments to claim 26 are acknowledged by the examiner. 
Claims 5, 10, 16, and 18-20 remain cancelled. 
Claims 1-4, 6-9, 11-15, 17, and 21-26 are pending. 
Claims 5, 10, 16, and 18-20 are cancelled. 
Claims 1-4, 6-9, 11-15, 17, and 21-26 are currently being examined. 

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.
Applicant’s arguments: Independent claim 1 recites in part that “the first rail and second rail each extend in an adjustment direction” and that “the utility support is adjustable along the second rail in the adjustment direction.” Lang recites the horizontal bearing arm 12 as the second rail, which is swivel-mounted on top of cabinet base 3 along a vertical pivot axis. As such, the cabinet base 3 is not adjustable along the horizontal bearing arm 12 in the horizontal direction, thus Lang does not describe or suggest that “the utility support is adjustable along the second rail in the adjustment direction” as recited in claim 1. 
Examiner’s response: The definition of along is “through, on, beside, over, or parallel to the length or direction of, https://www.dictionary.com/browse/along, thus base 3 of Lang is able to swivel and is adjustable in a lateral direction, and base 3 of Lang is movable on rollers 2 in a lateral direction, thus since base 3 is able to move/be adjusted beside or parallel to the lateral direction of horizontal bearing arm 12, base 3 is adjustable along horizontal bearing arm 12 of Lang.
Applicant’s argument: Rouillard fails to describe or suggest all of the recitations of claim 1 as Rouillard does not describe or suggest “a device for at least one of practicing and learning a medical treatment,” nor “a practice torso.” 
Examiner’s response: Although Rouillard teaches a stretch bench, this still reads on “a device for at least one of practicing and learning a medical treatment,” as a stretch bench could be used by someone including a medical professional, such as a physical therapist, to help students and/or patients with  from the plain and ordinary meaning it would otherwise possess, thus the practice torso definition is not a special definition, and may be interpreted with plain meaning. Thus, the use of practice torso in Rouillard still reads on the claims, as the claims read on any sort of patient support/device that has a “practice torso,” which can be an actual patient used to practice medical practices. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 12-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (US 5,480,307).
Regarding claim 1, Lang discloses a device for at least one of practicing and learning a medical treatment (see Abstract), comprising: 
a first adjustment device including a first rail (95) (see Figs. 1-2; the first adjustment device is all the structures that make up adjusting the practice torso 6, 7, 16, which includes 
a second adjustment device including a second rail (12) (second adjustment device is all the structures that make up adjusting the horizontal bearing arm 12, which includes base 3 and a joint on top of base 3 (not shown));
a torso support (29, 32, 5) (see Figs. 1-2; model bust 6, head 7, and neck 16 is arranged on bearing rod 29 and bearing part 32, which is further attached to horizontal bearing arm 5, thus makes up the torso support);
a practice torso (6, 7, 16) arranged on the torso support (29, 32, 5) (see Figs. 1-2; model bust 6, head 7, and neck 16 is arranged on bearing rod 29 and bearing part 32, which is further attached to horizontal bearing arm 5, thus makes up the torso support);
a utility support (3) (see Fig. 1 and Col. 5 lines 19-26; base 3 is the utility support as the joint on top of base 3 (not shown) holds up and serves as a foundation for horizontal bearing arm 12 to hold up treatment instruments 9, thus a utility support);
wherein the first rail (95) and the second rail (12) each extend in an adjustment direction (vertical bearing column 95 is adjustable in a height adjustment direction along vertical guide 96, thus extending in an adjustment direction, and horizontal bearing arm 12 is swivel-mounted, thus horizontal bearing arm 12 can swivel to a right or left side, meaning it can extend in an adjustment direction; see Col. 5 lines 19-26 and Col. 8 lines 61-67 et seq. Col. 9 lines 1-3);
wherein the torso support (29, 32, 5) is adjustably connected to the first rail (95) such that the torso support (29, 32, 5) is adjustable along the first rail (95) in the adjustment 
wherein the utility support (3) is adjustably connected to the second rail (12) such that the utility support (3) is adjustable along the second rail (12) in the adjustment (define along: through, on, beside, over, or parallel to the length or direction of, https://www.dictionary.com/browse/along, thus, base 3 is adjustably connected to horizontal bearing arm 12 via the joint (not shown) as horizontal bearing arm 12 is able to swivel about a vertical swivel axis and is adjustable in a lateral direction, and base 3 is movable on rollers 2, thus since base 3 is able to move/be adjusted beside or parallel to the lateral direction of the horizontal bearing arm 12 via rollers 2 moving in a left/right direction, base 3 is adjustable along horizontal bearing arm 12; see Col. 8-16 and lines 19-26).
Regarding claim 6, Lang discloses the invention as discussed above. Lang further discloses discloses wherein the utility support (3) is configured to carry medical tools (9) (see Fig. 1 and Col. 5 lines 19-26; treatment instruments 9 are mounted on horizontal bearing arm 12 which is supported or carried by base 3 via a joint (not shown)). 
Regarding claim 7, Lang discloses the invention as discussed above. Lang further discloses wherein the utility support (3) is arranged on a first side of the practice torso (6, 7, 16) when in a left-hander position, and arranged on a second side of the practice torso (6,7, 16) 
Regarding claim 8, Lang discloses the invention as discussed above. Lang further discloses wherein the first adjustment device is arranged above the second adjustment device in a direction of gravity (see Fig. 1; the first adjustment device is all the structures that make up adjusting the practice torso 6, 7, 16, which includes horizontal bearing arm 5, swivel joint 8, and also vertical bearing column 95 and the second adjustment device is all the structures that make up adjusting the horizontal bearing arm 12, which includes base 3 and a joint on top of base 3 (not shown), thus the first adjustment device includes horizontal bearing arm 5 and swivel joint 8, which is arranged above the base 3 and the joint (not shown) for the horizontal bearing arm 12 in a direction of gravity). 
Regarding claim 12, Lang discloses the invention as discussed above. Lang further discloses wherein the torso support (29, 32, 5) is pivotable about the first rail (95) (definition of pivot: central point, pin, or shaft on which a mechanism turns or oscillates, https://www.lexico.com/en/definition/pivot, thus horizontal bearing arm 5 is able to swivel or oscillate back and forth, or is pivotable, about vertical bearing column 95; see Col. 5 lines 8-16 and lines 19-26). 
Regarding claim 13, Lang discloses the invention as discussed above. Lang further discloses wherein the practice torso (6, 7, 16) is a replication of at least part of a body of a living 
Regarding claim 14, Lang discloses a method for adapting a device between two positions (see Col. 9 lines 62-65; training and practice apparatus 1 can be converted from right-hand to left-hand positions), comprising:
providing a practice device (1) including a practice torso (6, 7, 16) arranged on a torso support (29, 32, 5) (see Figs. 1-2; model bust 6 with head 7 and neck 16 is arranged on bearing rod 29 and bearing part 32, which is further attached to horizontal bearing arm 5, which supports the model bust 6, head 7, and neck 16), the torso support (29, 32, 5) adjustably connected to a first rail (95) of a first adjustment device (the first adjustment device is all the structures that make up adjusting the practice torso 6, 7, 16) such that the torso support (29, 32, 5) is adjustable along the first rail (95) in an adjustment direction (torso support 29, 32, 5 is adjustably connected to vertical bearing column 95 via swivel joint 8 of the first adjustment device such that the torso support 29, 32, 5 is adjustable along vertical bearing column 95 via swivel joint 8 so in both a left/right direction to swivel horizontal bearing arm 5 and in a height adjustment direction along vertical guide 96; see Col. 5 lines 8-16 and Col. 6 lines 15-19, and Col. 8 lines 61-67 et seq. Col. 9 lines 1-3, and Fig. 1), and a utility support (3) adjustably connected to a second rail (12) of a second adjustment device (second adjustment device is all the structures that make up adjusting the horizontal bearing arm 12) such that the utility support (3) is adjustable along the second rail (12) in the adjustment direction (define along: through, on, beside, over, or parallel to the length or direction of, https://www.dictionary.com/browse/along, thus, base 3 is adjustably connected to horizontal 
moving the torso support (29, 32, 5) along the first rail (95) in the adjustment direction past the utility support (3) to change between the left-hander position and the right-hander position (see Fig. 1 and Col. 9 lines 62-65; in order to move torso support 29, 32, 5 to change 
Regarding claim 15, Lang discloses the invention as discussed above. Lang further discloses prior to moving the torso support (29, 32, 5) past the utility support (3), pivoting the torso support (29, 32, 5) about the first rail (95) to provide sufficient clearance for the torso support (29, 32, 5) to pass the utility support (3) (definition of pivot: central point, pin, or shaft on which a mechanism turns or oscillates, https://www.lexico.com/en/definition/pivot, thus torso support 29, 32, 5 can be oscillated up and down vertically, or pivoted about vertical bearing column 95 via crank 98 in order to provide sufficient clearance so that model bust 6, 7, 16 and torso support 29, 32, 5 are at a height above base 3 to pass base 3). 
Regarding claim 17, Lang discloses the invention as discussed above. Lang further discloses wherein the living thing is a human being (see Fig. 1 and Abstract; the model bust 6 with a head 7 and neck 16 replicates a human being). 

Claim(s) 1-4, 9, 11, 14, and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipiated by Rouillard et al. (US 5,472,401).
Regarding claim 1, Rouillard discloses a device for at least one of practicing and learning a medical treatment (see Fig. 6 and Col. 1 lines 14-21; this invention is a stretching bench that allows a user to relieve spinal and muscle conditions contributing to back pain, thus allows a user to practice and learn ways to relieve back pain, which is a medical injury, as well as for medical professionals, such as physical therapists, to practice and/or learn ways to help patients), comprising: 

a second adjustment device (90, 100) including a second rail (90) (see Fig. 6; rail 90 is included in a second adjustment device 90, 100 as collar 97 may slide along rail 90 to be adjusted);
a torso support (26, 27, 30, 28A, 26A) (see Fig. 6; rails 26, 27, 30 and cushions 26A, 28A all support the torso of a user 19);
a practice torso arranged on the torso support (26, 27, 30, 28A, 26A) (see Figs. 1 and 6; user 19 has a practice torso as user 19 is using this invention to practice stretching in order to relieve a medical injury, and the practice torso of user 19 is arranged on torso support 26, 27, 30, 28A, 26A);
a utility support (85, 86, 95, 96) (definition of utility: something useful or designed for use, https://www.merriam-webster.com/dictionary/utility, thus arm extensions 85, 95 and hand grips 86, 96 make up a utility support as they are designed for use by a user and support a user; see Fig. 6);
wherein the first rail (50, 55) and the second rail (90) each extend in an adjustment direction (see Fig. 6; supports 50, 55 and rail 90 extend in their respective directions of adjustment);

wherein the utility support (85, 86, 95, 96) is adjustably connected to the second rail (90) such that the utility support is adjustable along the second rail (90) in the adjustment direction (see Fig. 6 and Col. 7 lines 2-27; arm extensions 85, 95 and hand grips 86, 96 are adjustably connected to rail 90 via slidable collar 97 such that arm extensions 85, 95 and hand grips 86, 96 is adjustable along rail 90 in the adjustment direction as slidable collar 97 can manually slide as selected by the user back and forth on rail 90). 
Regarding claim 2, Rouillard discloses the invention as discussed above. Rouillard further discloses at least two holding elements configured to hold the torso support (26, 27, 30, 28A, 26A), wherein:
the at least two holding elements are arranged at a distance from each other in the adjustment direction (see Fig. 6 and Col. 6 lines 46-62; adjustable detents 65, 75 engage with a series of inner openings (not shown) on supports 50, 55 and outer openings (not shown) on rails 26, 30 in order to hold the torso support 26, 27, 30, 28A, 26A up, these inner openings (not shown) on supports 50, 55 and outer openings (not shown) on rails 26, 30 are arranged at a distance from each other in the adjustment direction in order for adjustable detents 65, 75 to engage with the openings and adjust the height of bench 15, similar to openings in Fig. 9);

the at least two holding elements are each configured as a female connector (definition of female connector: a plug or socket that contains receptacles, https://encyclopedia2.thefreedictionary.com/female+connector, definition of socket: an opening or hollow that forms a holder for something, https://www.merriam-webster.com/dictionary/socket, definition of receptacle: one that receives and contains something, https://www.merriam-webster.com/dictionary/receptacle, thus see Fig. 6 and Col. 6 lines 19-36 et seq. 46-62; the inner opening on supports 50, 55 and outer opening on rails 26, 30, which are not shown, are female connectors, as they are openings that receive and contain or hold adjustable detents 65, 75), the engagement element (65, 75) is configured as a male connector (definition of male connector: the pins of the male counterpart plug into the receptacles, https://encyclopedia2.thefreedictionary.com/female+connector, thus see Fig. 6 and Col. 6 lines 46-62; adjustable detents 65, 75 include spring loaded pins that selectively engage or plug into any one of a series of inner openings on supports 50, 55 and outer openings on rails 26, 30 (female connectors), thus spring loaded pins of adjustable detents 65, 75 make them male connectors), and adjustment of the torso support (26, 27, 30, 28A, 26A) along the first rail (50, 55) is prevented when the engagement element (65, 75) interacts with the at least one of the at least two holding elements (see Fig. 6 and Col. 6 lines 19-36 et seq. 46-62; the 
Regarding claim 3, Rouillard discloses the invention as discussed above. Rouillard further discloses wherein the at least two holding elements are arranged underneath the first adjustment device (26A, 28A, 111, 26, 27, 30, 50, 55) in a direction of gravity (see Fig. 6; in a direction of gravity, the inner openings (not shown) of supports 50, 55 and outer openings (not shown) of rails 26, 30 are arranged underneath the elements 26A, 28A, 111, 26, 27, 30 as the inner and outer openings (not shown) are placed at the ends of rails 26, 30 where adjustable detents 65, 75 are located in Fig. 6 as the openings are engaged with adjustable detents 65, 75).
Regarding claim 4, Rouillard discloses the invention as discussed above. Rouillard further discloses wherein: 
the at least two holding elements each include an insertion opening through which the engagement element (65, 75) is insertable (see Fig. 6 and Col. 6 lines 19-36 et seq. 42-62; inner openings (not shown) of supports 50, 55 and outer openings (not shown) of rails 26, 30 each inherently include an insertion opening so that adjustable detents 65, 75 are able to be inserted); and 
the at least two holding elements each include at least one holding face extending transversely with respect to the adjustment direction to at least limit movement of the engagement element (65, 75) in the adjustment direction when the engagement element (65, 75) is inserted into the insertion opening (see Fig. 6 and Col. 6 lines 42-62; inner openings (not 
Regarding claim 9, Rouillard discloses the invention as discussed above. Rouillard further discloses wherein:
the first adjustment device (26A, 28A, 111, 26, 27, 30, 50, 55) includes at least one first slide element arranged on the first rail (50, 55) and adjustable along the first rail (50, 55) in the adjustment direction (see Fig. 6 and Col. 6 lines 19-36 et seq. 42-62; supports 50, 55 include telescoped rails 26, 30 which inherently are slide elements as they telescope or slide along supports 50, 55 in the adjustment direction to adjust the height of bench 15); 
the second adjustment device (90, 100) includes at least one second slide element (97) arranged on the second rail (90) and adjustable along the second rail (90) in the adjustment direction (see Fig. 6 and Col. 7 lines 2-27; collar 97, which is part of grip and bracing assembly 100, manually slides along rail 90 in the adjustment direction);
the torso support (26, 27, 30, 28A, 26A) is connected to and adjustable along the first rail (50, 55) via the at least one first slide element (26, 30) (see Fig. 6 and Col. 6 lines 19-36 et seq. 42-62; torso support 26, 27, 30, 28A, 26A is connected to and adjustable supports 50, 55 via adjustable detents 65, 75 via the rails 26, 30, which inherently are the slide elements as they are telescopic in nature); and 
the utility support (85, 86, 95, 96) is connected to and adjustable along the second rail (90) via the at least one second slide element (97) (see Figs. 6-8 and Col. 7 lines 2-27; arm 
Regarding claim 11, Rouillard discloses the invention as discussed above. 
Although Rouillard does not explicitly disclose wherein the first adjustment device includes an adjustment path along which the torso support is adjustable on the first rail, and wherein the adjustment path has a length which amounts to at least 60% of a width of the practice device in the adjustment direction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the first adjustment device 26A, 28A, 111, 26, 27, 30, 50, 55 inherently includes an adjustment path along which the torso support 26, 27, 30, 28A, 26A is adjustable on supports 50, 55, and the adjustment path has a length (definition of length: measurement or extent of something from end to end, https://www.lexico.com/en/definition/length) which amounts to at least 60% of a width of the practice device in the adjustment direction, as torso support 26, 27, 30, 28A, 26A is slidably adjustable on supports 50, 55 via adjustable detents 65, 75 and the series of holes on supports 50, 55 (not shown) and outer holes (not shown) on rails 26, 30 (see Col. 6 lines 19-37 et seq. 42-62), and the series of holes allows for the height, or length as height is a measurement or extent of something from end to end, to be adjusted so that it can amount to at least 60% of a width of bench 15 in order to optimize the height of bench 15 so that a user is able to comfortably use the device. 
Regarding claim 14, Rouillard discloses a method for adapting a device between two positions (see Figs. 6-8; this invention can change positions via adjustable detents 65, 75, 92) comprising:

moving the torso support (26, 27, 30, 28A, 26A) along the first rail (50, 55) in the adjustment direction past the utility support (85, 86, 95, 96) to change between the left-hander position and the right-hander position (definition of pass: to go away, depart, https://www.merriam-webster.com/dictionary/pass, thus see Fig. 6-8; rails 26, 30 of torso support 26, 27, 30, 28A, 26A moves along supports 50, 55 in the adjustment direction past or away from arm extensions and hand grips 85, 86, 95, 96 in order to modify the left-hander position of arm extension and hand grips 85, 86 and right-hander position of arm extension and hand grips 95, 96). 
Regarding claim 21, Rouillard discloses the invention as discussed above. Rouillard further discloses wherein:
the torso support (26, 27, 30, 28A, 26A) is pivotable about the first rail (50, 55) into a practicing position and an outward position (definition of pivot: central point, pin, or shaft on which a mechanism turns or oscillates, https://www.lexico.com/en/definition/pivot, thus see Fig. 6; torso support 26, 27, 30, 28A, 26A is pivotable about supports 50, 55, as rails 26, 30 can 
the torso support (26, 27, 30, 28A, 26A) is disposed above the utility support (85, 86, 95, 96) relative to a direction of gravity when in the outward position such that the utility support (85, 86, 95, 96) is passable by the torso support (26, 27, 30, 28A, 26A) in the adjustment direction (definition of passable: (of a route or road) clear of obstacles and able to be traveled along or on, https://www.lexico.com/en/definition/passable, definition of pass: to go away, depart, https://www.merriam-webster.com/dictionary/pass, thus see Fig. 6; torso support 26, 27, 30, 28A, 26A is disposed above arm extensions and hand grips 85, 86, 95, 96, as cushion 26A, 28A and rails 27 is above arm extensions and hand grips 85, 86, 95, 96 when in the outward position, and torso support 26, 27, 30, 28A, 26A, in the adjustment direction, is able to travel along rails 26, 30 and supports 50, 55 in a height adjustment direction that passes or departs from arm extensions and hand grips 85, 86, 95, 96); and 
the torso support (26, 27, 30, 28A, 26A) is disposed in an adjustment path of the utility support (85, 86, 95, 96) when in the practicing position such that the utility support (85, 86, 95, 96) is blocked from passing the torso support (26, 27, 30, 28A, 26A) in the adjustment direction (in a practicing position, a user 19 has already adjusted the height/position to their liking, thus the torso support 26, 27, 30, 28A, 26A is disposed in an adjustment path of the arm extensions and hand grips 85, 86, 95, 96 such that the arm extensions and hand grips 85, 86, 95, 96 is 
Regarding claim 22, Rouillard discloses the invention as discussed above. Rouillard further discloses wherein:
when the torso support (26, 27, 30, 28A, 26A) is in the practicing position, the engagement element (65, 75) interacts with the at least one of the at least two holding elements such that the torso support (26, 27, 30, 28A, 26A) and the at least one of the at least two holding elements are connected together (see Fig. 6 and Col. 6 lines 19-37 et seq. 42-62; in a practicing position, the adjustable detents 65, 75 interacts with one of the series of holes/openings (not shown) on supports 50, 55 and rails 26, 30 and thus the torso support 26, 27, 30, 28A, 26A and the at least one of the series of holes/openings (not shown) are connected together); and 
when the torso support is in the outward position, the engagement element (65, 75) does not interact with the at least two holding elements (see discussion of claim 21; the outward position is when the user 19 is determining the height/position desired, thus is moving back and forth between heights/positions and adjustable detents 65, 75 are not engaged or does not interact with the series of holes/openings (not shown) of supports 50, 55 and rails 26, 30). 
Regarding claim 23, Rouillard discloses the invention as discussed above. Rouillard further discloses wherein at least one of (i) the at least one first slide element (26, 27) and (ii) the at least one second slide element (97), are structured as a slidable rail carriage (definition of 
Regarding claim 24, Rouillard discloses the invention as discussed above. Rouillard further discloses prior to moving the torso support (26, 27, 30, 28A, 26A) past the utility support (85, 86, 95, 96), unfixing a position of the torso support (26, 27, 30, 28A, 26A) via disengaging an engagement element (65, 75) of the torso support (26, 27, 30, 28A, 26A) from a first holding element of at least two holding elements (prior to moving torso support 26, 27, 30, 28A, 26A past or away from utility support 85, 86, 95, 96, unfixing a position of the torso support 26, 27, 30, 28A, 26A via disengaging adjustable detents 65, 75 from a first opening/hole (not shown) of the series of openings/holes (not shown) on supports 50, 55 and rails 26, 30; see Col. 6 lines 19-37 et seq. 42-62);
after moving the torso support (26, 27, 30, 28A, 26A) past the utility support (85, 86, 95, 96), fixing the position of the torso support (26, 27, 30, 28A, 26A) via engaging the engagement element (65, 75) with a second holding element of the at least two holding elements (see Fig. 6 and Col. 6 lines 19-37 et seq. 42-62; after moving torso support 26, 27, 30, 28A, 26A past or away from utility support 85, 86, 95, 96 in order to adjust the position of the torso support 26, 27, 30, 28A, 26A, fixing the position of the torso support 26, 27, 30, 28A, 26A via engaging the adjustable detents 65, 75 with a second opening/hole (not shown) of the series of openings/holes (not shown) on supports 50, 55 and rails 26, 30); and 

Regarding claim 25, Rouillard discloses the invention as discussed above. Rouillard further discloses wherein:
disengaging the engagement element (65, 75) from the first holding element includes pivoting the torso support (26, 27, 30, 28A, 26A) about the first rail (50, 55) in a first circumferential direction relative to the first rail (50, 55) (definition of pivot: central point, pin, or shaft on which a mechanism turns or oscillates, https://www.lexico.com/en/definition/pivot, definition of circumferential: the margin or area surrounding something, https://www.thefreedictionary.com/circumferential, thus see Fig. 6 and Col. 6 lines 16-37 et seq. 42-62; to disengage adjustable detents 65, 75 from the first opening/hole (not shown) on supports 50, 55 and rails 26, 30 of the series of openings/holes (not shown), the torso support 
engaging the engagement element (65, 75) with the second holding element includes pivoting the torso support (26, 27, 30, 28A, 26A) about the first rail (50, 55) in a second circumferential direction opposite the first circumferential direction (see Fig. 6 and Col. 6 lines 16-37 et seq. 42-62; to engage adjustable detents 65, 75 with the second opening/hole (not shown) on supports 50, 55 and rails 26, 30 of the series of openings/holes (not shown), the torso support 26, 27, 30, 28A, 26A can oscillate upward or pivot about supports 50, 55 at a second circumferential direction, as the upward direction is along the margins of the bench, in order to engage adjustable detents 65, 75 to readjust the height to a wanted higher height).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouillard in view of TRIANO et al. (US 2017/0053564 A1).
Regarding claim 26, Rouillard discloses a device for at least one of practicing and learning a medical treatment (see Fig. 6 and Col. 1 lines 14-21; this invention is a stretching bench that allows a user to relieve spinal and muscle conditions contributing to back pain, thus this device allows a user to practice the skill, technique, treatment, etc. that helps with relieving back pain, as well as for medical professionals, such as physical therapists, are able to practice and/or learn ways to help patients), comprising: 
a torso support (26, 27, 30, 28A, 26A) including an engagement element (65, 75), the engagement element (65, 75) configured as a male connector (definition of female connector: a plug or socket that contains receptacles, https://encyclopedia2.thefreedictionary.com/female+connector, definition of socket: an opening or hollow that forms a holder for something, https://www.merriam-webster.com/dictionary/socket, definition of receptacle: one that receives and contains something, https://www.merriam-webster.com/dictionary/receptacle, and definition of male connector: the pins of the male counterpart plug into the receptacles, https://encyclopedia2.thefreedictionary.com/female+connector, thus adjustable detents 65, 75,  which are a part of torso support 26, 27, 30, 28A, 26A via rails 26, 30, are configured as male connectors as adjustable detents 65, 75 include spring loaded pins that selectively engage or plug into any one of inner openings on supports 50, 55 and outer openings on rails 26, 30 (female connectors)); 

a first adjustment device (26A, 28A, 111, 26, 27, 30, 50, 55), the torso support (26, 27, 30, 28A, 26A) arranged on that first adjustment device (26A, 28A, 111, 26, 27, 30, 50, 55) such that the torso support (26, 27, 30, 28A, 26A) is adjustable in an adjustment direction (see Fig. 6; the first adjustment device 26A, 28A, 111, 26, 27, 30, 50, 55 includes all of these elements in order to adjust the height of the bench device, and the torso support 26, 27, 30, 28A, 26A is arranged on the first adjustment device 26A, 28A, 111, 26, 27, 30, 50, 55 such that the torso support 26, 27, 30, 28A, 26A is adjustable in a height adjustment direction); 
at least two holding elements arranged at a distance from each other in the adjustment direction (see Fig. 6 and Col. 6 lines 46-62; inner openings (not shown) on supports 50, 55 and outer openings (not shown) on rails 26, 30 are arranged at a distance from each other in the adjustment direction in order for adjustable detents 65, 75 to engage with the openings and adjust the height of bench 15, similar to openings in Fig. 9), the at least two holding elements each configured as a female connector structured complimentary to the male connector (definition of female connector: a plug or socket that contains receptacles, https://encyclopedia2.thefreedictionary.com/female+connector, definition of socket: an opening or hollow that forms a holder for something, https://www.merriam-webster.com/dictionary/socket, definition of receptacle: one that receives and contains something, https://www.merriam-webster.com/dictionary/receptacle, thus see Fig. 6 and Col. 6 lines 19-36 et seq. 46-62; the inner opening on supports 50, 55 and outer opening on rails 26, 
wherein the engagement element (65, 75) is engaged with a first holding element of the at least two holding elements when the torso support (26, 27, 30, 28A, 26A) is secured in a left-hander position (see Figs. 6-9 and Col. 6 lines 19-36 et seq. 42-62; adjustable detents 65, 75 are engaged with a first opening/hole (not shown) on supports 50, 55 and rails 26, 30 of the series of openings/holes (not shown) when the torso support 26, 27, 30, 28A, 26A is secured in a left-hander position as user 19 can use their left hand to secure adjustable detents 65, 75), and the engagement element (65, 75) is engaged with a second holding element of the at least two holding elements when the torso support is secured in a right-hander position (see Figs. 6-9 and Col. 6 lines 19-36 et seq. 42-62; adjustable detents 65, 75 can be engaged with a second opening/hole (not shown) on supports 50, 55 and rails 26, 30 of the series of openings/holes (not shown) when the torso support 26, 27, 30, 28A, 26A is secured in a right-hander position as user 19 uses their right hand to secure the adjustable detents 65, 75).
Rouillard does not disclose a practice torso wherein the practice torso is a replication of at least part of a body of a living thing. 
However, TRIANO teaches an analogous torso (100), and a practice torso (100) wherein the practice torso (100) is a replication of at least part of a body of a living thing (see Figs. 1-4, 7-8, and [0040]; mannequin 100 is a training mannequin, thus allows a user to practice treatment, and thus is a practice torso, and is a replication of at least part of a body of a living thing as it is an anatomically-scaled artificial human structure) providing a mannequin that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided device 15 of Rouillard with a practice torso that replicates at least part of a body of a living thing as taught by TRIANO to have provided an improved medical device that provides a mannequin that allows someone, like a medical student, to train or practice medical treatments (see [0008]) without having to use a real person, so that a user is able to demonstrate, teach, and/or learn/perfect the skill technique, and treatment of using the device, as some exercise benches promote back-pain rather than relieve it and require demonstration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.H./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786